            Case 6:18-cv-01914-MC       Document 18       Filed 05/27/20      Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

DANIEL LEE NORENBERG,                                Civil No. 6:18-CV-01914-MC

         Plaintiff,

         v.                                          ORDER FOR REMAND

COMMISSIONER,
of Social Security,

         Defendant.



         Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

in regard to Plaintiff’s application for disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act be REVERSED and REMANDED to

the Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g). On

remand, the Administrative Law Judge shall reevaluate the medical opinion evidence in

accordance with 20 CFR 404.1527 and 416.927; obtain supplemental vocational expert evidence

and evaluate that evidence in accordance with Social Security Ruling 00-4p; and issue a new

decision.

///

///

///

///

///

///


Page 1    ORDER - [6:18-CV-01914-MC]
          Case 6:18-cv-01914-MC       Document 18   Filed 05/27/20   Page 2 of 2




         IT IS SO ORDERED this 27th day of May, 2020.



                                          _s/Michael J. McShane_____________________
                                          MICHAEL J. McSHANE
                                          UNITED STATES DISTRICT JUDGE
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Civil Chief

s/ Courtney Garcia
COURTNEY GARCIA
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-2934




Page 1   ORDER - [6:18-CV-01914-MC]
